Citation Nr: 1011628	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09-01 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for osteomyelitis of 
the right ring finger.  

2.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The Veteran had active service from July 1968 to April 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).   

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for osteomyelitis of the right ring 
finger was previously denied by the RO in August 1969 on the 
basis that the disorder existed prior to service and was not 
aggravated during service.  The Veteran was notified in 
writing of the decision, but he did not initiate an appeal 
within the applicable time limit.   

2.  Evidence received subsequent to the August 1969 rating 
decision is cumulative and redundant of the evidence of 
record at the time of the prior final denial of the claim, 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for osteomyelitis of the 
right ring finger.


CONCLUSIONS OF LAW

1.  The August 1969 rating decision that denied entitlement 
to service connection for osteomyelitis of the right ring 
finger is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1103 
(2009).  

2.  New and material evidence has not been presented to 
warrant reopening the claim of entitlement to service 
connection for osteomyelitis of the right ring finger.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in June 2007 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  

The Board also notes that the Veteran has been informed 
through the letter of the definition of new and material 
evidence, and what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In addition, in the same letter notice was provided 
regarding potential ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  No examination was required, as the 
claim has not been reopened.  The Board does not have notice 
of any additional relevant evidence which is available but 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

The Veteran's claim for service connection for osteomyelitis 
of the right ring finger was previously denied by the RO in 
August 1969 on the basis that it existed prior to service and 
was not aggravated during service.  The Veteran was notified 
in writing of the decision, but he did not initiate an appeal 
within the applicable time limit.  

The previously considered evidence included the Veteran's 
service medical records.  On examination upon entrance into 
service in May 1968, it was noted that part of the Veteran's 
finger had been cut off.  An orthopedic consultation report 
dated in October 1968 notes that the Veteran had surgery 
about two years earlier for amputation of the distal phalanx 
of the right finger.  He reportedly had drainage from the 
finger intermittently since that time.  Following X-rays, it 
was agreed that he had chronic osteomyelitis and he underwent 
revision of the amputation stump.  

The report of a service medical board dated in January 1969 
reflects that the Veteran's chronic osteomyelitis of the 
distal stump of the right ring finger existed prior to 
service.  It was further concluded that this disorder was not 
aggravated by service.  The medical board report was signed 
by three members of the medical corps. It was noted that 
several years prior to enlistment, the distal tip of the ring 
finger was traumatically amputated in a lawn mower.  Several 
months after healing, he injured the finger on a school bus, 
and since then had chronic recurrent foul smelling drainage.  

Also of record at the time of the prior decision was the 
claim form filed by the Veteran in May 1969 in which he 
reported having a hand and finger condition which was treated 
in service in January 1969.

The prior decision is final based upon the evidence then of 
record. 38 U.S.C.A. § 7105.  A final rating or Board decision 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c).  However, under 38 U.S.C.A. § 5108, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 1969 decision, which was the only final adjudication 
that disallowed the Veteran's claim.

According to VA regulation, "new" means existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an un-established fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156(a) (2008).  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id.

The additional evidence which has been presented includes 
numerous private and VA treatment records, but none pertain 
to the osteomyelitis of the right ring finger.  

The additional evidence also includes a physical evaluation 
board report which indicates that the Veteran's chronic 
osteomyelitis existed prior to service.  The Board notes that 
this contains essentially the same information as was 
contained in the medical board report.  Also, a medical 
record showing that the disorder existed prior to service 
cannot be considered to be new and material.  On the 
contrary, this additional evidence tends to support and 
confirm the reasons for the previous denial.

For the foregoing reasons, the Board finds that evidence 
received subsequent to the August 1969 rating decision is 
cumulative and redundant of the evidence of record at the 
time of the prior final denial of the claim, and does not 
raise a reasonable possibility of substantiating the claim 
for service connection for osteomyelitis of the right ring 
finger.  New and material evidence has not been presented to 
warrant reopening the claim of entitlement to service 
connection.  Therefore, the prior August 1969 rating decision 
that denied entitlement to service connection for 
osteomyelitis of the right ring finger remains final.  


ORDER

New and material evidence has not been presented to reopen 
the claim for service connection for osteomyelitis of the 
right ring finger.  The appeal is denied.  


REMAND

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in or aggravated by service. 38 U.S.C.A. § 
1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6) (2009).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease. 38 
C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran 
does not have a disease listed at 38 C.F.R. § 3.309(e) 
(2009), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii). 

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  Diabetes 
is among those diseases that are associated with herbicide 
exposure for purposes of the presumption. 38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).

An opinion of the General Counsel for VA held that service on 
a deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A) (West 2002).  The 
Federal Circuit Court recently clarified that service in the 
Republic of Vietnam is interpreted as requiring service on 
the landmass of Vietnam. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525).  Service on inland waterways (also called brown 
water service) is also considered to be sufficient to invoke 
the presumption.

There is no disputing the Veteran has the condition at issue, 
diabetes, which is included in the list of presumptive 
diseases.  But there is no evidence he ever set foot in the 
Republic of Vietnam or on the inland waterways during the 
Vietnam era to entitle him to consideration of this 
presumption.  

A review of his service personnel records confirms the 
Veteran served in the United States Navy.   His DD 214 notes 
2 months of foreign and/or sea service.  He received the 
Vietnam Service medal.  The Board realizes he was awarded the 
Vietnam Service Medal, but this medal was awarded to all 
members of the Armed Forces of the United States serving in 
Vietnam and its contiguous waters or airspace, as well as for 
those who served in Thailand, Laos or Cambodia while serving 
in direct support of operations in Vietnam. See Manual of 
Military Decorations and Awards, 6.5 (U.S. Department of 
Defense Manual 1348.33-M, September 1996).  Therefore, the 
Veteran's receipt of the Vietnam Service Medal, while 
commendable in its own right, is not indicative of his actual 
service on the landmass of Vietnam or inland waterways. See 
Haas, 525 F.3d at 1168.

The RO contacted the National Personnel Records Center and 
requested that they furnish any dates of service in Vietnam.  
They replied that there were unable to determine whether or 
not this Veteran had in-country service in the Republic of 
Vietnam.  It was noted that he had served aboard the USS 
Oklahoma City which was in the official waters of the 
Republic of Vietnam from December 8, 1968 to December 16, 
1968.

Nonetheless, the RO does not appear to have fully complied in 
its duty to assist the Veteran with confirming his alleged 
exposure to herbicides while possibly in Vietnam. The Veteran 
indicated that he was aboard the US Oklahoma City (CLG-5) and 
his ship would come within 2 or 3 hundred yards from shore of 
Vietnam and set anchor.  He stated that this could be 
confirmed by the ship's log.  He described this as being in 
brown waters.  

In view of the Veteran's contentions, the Board finds that 
additional efforts are required to determine whether the 
Veteran is entitled to the presumptions which pertain to 
having had Vietnam service.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the Veteran's 
complete service personnel records file.  

2.  The RO should contact the National 
Archives and Records Administration and 
the Naval Historical Center, and request 
verification as to whether, during the 
period of time the Veteran was assigned to 
the USS Oklahoma City, the ship had 
service within the Inland Waters of 
Vietnam, or docked at a port in Vietnam, 
particularly during the month of December 
1968.  Copies of any relevant ship logs 
and deck logs should be requested.  

3.  The RO/AMC will then readjudicate the 
Veteran's claim. If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case. An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


